Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 1, line 2 recites “reducing” copper particles. It is unclear what this step entails.  In all of the examples on pages 23-27 of the specification, the first step involves adding copper particles to pure water.  In other words, there does not appear to be any chemical reduction taking place, nor does it appear the particles are physically reduced (e.g. in size).  Clarification is required as to how Applicant interprets the phrase “reducing copper particles”.
b) In claim 1, lines 9-10 and lines 12-13, the phrases “the copper powder obtained in the second step” and “the copper powder obtained in the third step” lack proper antecedent bases.
c) Claims dependent upon claim 1, either directly or indirectly, are likewise rejected under this statute.


Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al. (US 2019/0019594). [Note that the filing date of Ishii ‘594 was prior to the earliest priority date of the present application].
Para. [0093] of Ishii discloses making copper powder by reducing a copper compound in an aqueous solution containing sodium borohydride, followed by adding ethanol, and twice washing with ethanol.  Then, in para. [0102], the copper powder is added to a solution containing abietic acid and an ether compound as a solvent.  This appears to be fully in accord with what is recited in present claim 1.  Thus, the disclosure of Ishii et al. is held to anticipate the claimed invention.

    		    Rejections – 35 U.S.C. 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Shirahata et al. (U.S. Patent 4,791,239), Ito et al. (US 2014/0203222), Ohnishi (US 2016/0168395), or JP 09-82133.
[Note: An English translation of JP ‘133 has been obtained from Espacenet, is attached hereto and will be referred to herein].
Each of Shirahata, Ito, Ohnishi and JP ‘133 include disclosure in accord with the present claims as follows:
a) Shirahata col. 6, ll. 48-55 and col. 7, ll. 55-55 disclose a mixture of copper powder with a phenol resin.  This mixture is formed on portions of another component (i.e. a “substrate” as claimed), followed by curing at a temperature and for a time as presently claimed.  The result of this can be identified as a “cured product” as recited in instant claim 4.
b) Ito para. [0107-0108] discloses a mixture comprising copper particles and a polyester resin.  This mixture is applied to another component (i.e. a “substrate” as claimed), followed by hot air drying (equivalent to the claimed “curing”) at a temperature and for a time as presently claimed.  The result of this can be identified as a “cured product” as recited in instant claim 4.
c) Ohnishi Table 5, Examples 42 and 43 disclose mixtures of copper powder and a phenolic resin.  In para. [0107], this mixture is applied to another component (i.e. a “substrate” as claimed), and cured by heating at 1700C for 30 minutes.  The result of this can be identified as a “cured product” as recited in instant claim 4.
d) Para. [0015-0017] of the translation of JP ‘133 discloses a mixture of a copper powder and a phenol resin.  This mixture is printed (equivalent to “applying…onto a 0C for 30 minutes.  The result of this can be identified as a “cured product” as recited in instant claim 4.
The prior art does not specify that the copper powder of the various prior art references was “obtained in the manufacturing method according to claim 1” as recited in instant claim 2, with claims 3 and 4 referring to the “composition according to claim 2”.  Nonetheless, the copper powder in the prior art references appears to be the same in all physical forms as that of the instant claims, in that it is generally composed of copper several microns in diameter.  Therefore, the resin compositions, methods for forming a cured product, and cured products disclosed in the prior art references appear to be identical (in the sense of 35 USC 102) to those presently claimed.
           At a minimum, a powder “obtained in the manufacturing method according to claim 1” is considered to be a product-by-process limitation.  This is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden.  Thus, at a minimum, the resin composition, method for forming a cured product, and cured product as presently claimed are held to be prima facie obvious in view of the respective disclosures of any of Shirahata et al., Ito et al., Ohnishi, or JP 09-82133.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        February 1, 2022